DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated January 13, 2022.

The objection to claim 11 is overcome as a result of claim 11 having been amended.

As for Applicant’s argument regarding amended independent claim 1: “However, the claims currently recite that an angle is formed between the claimed upper side and front side, each of which are defined in the claims as having a touch sensitive surface. Angles in Brombach form the top corners of the planar surface. Therefore, these corners are not positioned between upper touch sensitive and front touch sensitive surfaces as claimed.” (Remarks, page 6); a secondary reference is being used in this Office Action.

Accordingly, amended independent claim 1 remains rejected.  The similarly amended independent claims 11 and 13 remain rejected as well.  The previously presented dependent claims also remain rejected.  The newly presented dependent claims are rejected.


Claim Objections
Claim 11 is objected to because of the following informalities: the punctuation at the end of the sentence is missing.  Appropriate correction is required.

13 is objected to because of the following informalities: “a transportation vehicle” is introduced twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach (US 2018/0239483 A1) in view of Ricci (US 2013/0241720 A1).

Instant Claim 1: An operating device for a transportation vehicle  (“Method, apparatus, and computer readable media are disclosed for position control touchscreens for vehicles.” (Brombach, abstract)  The position control touchscreen of Brombach corresponds to the operating device of the claim.)

the operating device comprising: at least one touch-sensitive operating region which displays at least one operating symbol and actuates at least one window regulator,  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position adjuster of Brombach corresponds to the window regulator of the claim.  When the user selects an image (“operating symbol”) on the touchscreen (“operating region”) relating to the window, it is the window position adjuster which effects the desired window adjustment.)

wherein the operating device, viewed in an imaginary mounted state in the transportation vehicle,  (Referring to fig 1 of Brombach, position control touchscreens 116 can be said to be viewed in an imaginary mounted state.)

exhibits an upper side and a front side adjacent thereto,  (Referring to fig 1 of Brombach, the front side of position control touchscreens 116 is readily viewable.  The upper side of position control touchscreens 116 is not viewable as the upper side is located within the car door.)

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged … on a part of the front side,  (The front side of position control touchscreens 116 of Brombach is a touch-sensitive operating region.)

Brombach does not teach the following limitations of this claim:

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged both at least on a part of the upper side and at least on a part of the front side …
and wherein a maximum angle of 90 degrees is formed between the upper side and the front side.

In the same field of endeavor, however, Ricci does disclose a vehicle display device wherein the upper side also contains a touch-sensitive operating region.

wherein at least one touch-sensitive operating region for actuating a window regulator is arranged both at least on a part of the upper side and at least on a part of the front side.  (“For example, control buttons 216, 220, and 224 (fig 2A) may be configured to, in combination or alone, control a number of aspects of the device 100.” (Ricci, paragraph 60)  As seen in fig 1 of Ricci, display device 100 is attached to the console of a vehicle.  Just as device 100 contains buttons on the top side, when Ricci is combined with Brombach, position control touchscreens 116 of Brombach would also contain buttons on the top side, meaning the top side of position control touchscreens 116 would be accessible to the user and not be located within the car door.)

and wherein a maximum angle of 90 degrees is formed between the upper side and the front side.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.)





Instant Claim 3: The operating device of claim 1, wherein the at least one touch-sensitive operating region located on the upper side for actuating the window regulators includes with the at least one operating region located on the front side for actuating the window regulators an angle that is less than 90 degrees.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of approximately 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.
According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Whether the angle formed by the upper side and the front side of the display of Brombach/Ricci is exactly 90 degrees or less than 90 degrees is a matter of design choice.)


Instant Claim 4: The operating device of claim 1, wherein touch-sensitive operating regions are present which serve either for actuating the front window regulators or for actuating the rear window regulators, wherein a touch-sensitive operating region is present for switching over between an actuation of the front window regulators or of the rear window regulators.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position control touchscreen 116 of Brombach is capable of controlling all windows in the vehicle.)


Instant Claim 5: The operating device of claim 1, wherein at least one window is capable of being opened or closed in a continuous action by a wiping motion and/or by a double tapping which is executed on the at least one touch-sensitive operating region for actuating at least one window regulator.  (Although Brombach does not explicitly teach a double tap on position control touchscreen 116 in order to actuate a function, by official notice, such a touchscreen tap is well known and would be obvious to include in the touchscreen of Brombach as well.)


Instant Claim 6: The operating device of claim 5, wherein the continuous action is terminated by a single tapping on the at least one touch-sensitive operating region for actuating at least one window regulator.  (If one action is in the process of being executed, and the user touches a different function altogether on the touchscreen 116, by official notice, it is typical for the in-process action to halt.)


Instant Claim 7: The operating device of claim 1, wherein at least one window is opened or closed in a manual action by a sustained touching contact on the at least one touch-sensitive operating region for actuating at least one window regulator.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  The position control touchscreen 116 of Brombach provides the user the ability to manually control the windows of the vehicle 100.)


Instant Claim 8: The operating device of claim 7, wherein the manual action of the at least one window is terminated by a lifting of a touching element away from the at least one touch-sensitive operating region for actuating at least one window regulator.  (If the user of Brombach selects to open a window on position control touchscreen 116, the user then lifts his finger off the touchscreen 116.)


Instant Claim 9: The operating device of claim 4, wherein all the windows are opened or closed simultaneously by a double tapping on touch-sensitive operating region for switching actuation over between the front window regulators and the rear window regulators and by a subsequent touching of at least one touch-sensitive operating region for actuating the window regulators.  (Although Brombach does not explicitly teach the exact mechanism to use for opening or closing all windows simultaneously, there would obviously be some way to do so on the position control touchscreen 116.)


Instant Claim 10: The operating device of claim 1, wherein at least one touch-sensitive operating region is present for locking or unlocking all the doors of the transportation vehicle, and wherein the locking is implemented by single tapping on touch-sensitive operating region for locking or unlocking all the doors of the transportation vehicle or by simultaneous touching of several touch-sensitive operating regions, and wherein the unlocking is implemented by single tapping on touch-sensitive operating region for locking or unlocking all the doors of the transportation vehicle.  (“The position control touchscreen is a dedicated interface for making seat adjustments, steering wheel adjustments, pedal adjustments, window adjustments, mirror adjustments, and/or door lock state adjustments, etc. … For example, the user may recline his seat by touching the image corresponding to a seat back on the position control touchscreen and dragging it to a desired angle. Based on the received command, a position adjuster determines a corresponding instruction to effect the desired adjustment of a target device.” (Brombach, paragraph 14)  Although Brombach does not explicitly teach the exact mechanism to use for locking or unlocking all the doors simultaneously, there would obviously be some way to do so on the position control touchscreen 116.)


Instant Claim 11: (Claim 11 is substantially identical to claim 1, and thus, is rejected under similar rationale.)


Instant Claim 12: The operating device of claim 3, wherein the at least one touch-sensitive operating region located on the upper side for actuating the window regulators includes with the at least one operating region located on the front side for actuating the window regulators an angle that lies within a range from approximately 60 degrees to approximately 80 degrees.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 forms an angle of approximately 90 degrees.  Such would be the case as well with the position control touchscreens 16 of Brombach.
According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and 


Instant Claim 13: (Method claim 13 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 14: (Claim 14 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 15: The method of claim 13, wherein a portion of the at least one touch-sensitive operating region positioned on the upper side is located in a different plane than a portion of the at least one touch-sensitive operating region positioned on the front side.  (Referring to fig 2A of Ricci, the upper side and the front side of device 100 are located in different planes.)


Instant Claim 16: (Claim 16 is substantially identical to claim 15, and thus, is rejected under similar rationale.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626